Case: 20-60178     Document: 00515553257         Page: 1     Date Filed: 09/04/2020




            United States Court of Appeals
                 for the Fifth Circuit                            United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 4, 2020
                                No. 20-60178
                                                                    Lyle W. Cayce
                                                                         Clerk

 Manuel F. Nkoumou Ondo,

                                                                     Petitioner,

                                     versus

 William P. Barr, U.S. Attorney General,

                                                                   Respondent.


                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                          Agency No. A201 426 809


 Before Willett, Ho, and Duncan, Circuit Judges.
 Per Curiam:*
        Manuel F. Nkoumou Ondo, a native and citizen of the Republic of
 Cameroon, petitions for review of the decision of the Board of Immigration
 Appeals (“BIA”), which adopted and affirmed the decision of the
 Immigration Judge (“IJ”) to deny his application for asylum and withholding
 of removal. Because Ondo failed to exhaust his administrative remedies with


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60178        Document: 00515553257              Page: 2      Date Filed: 09/04/2020




                                       No. 20-60178


 respect to one of his claims, we lack jurisdiction to consider it. With respect
 to his remaining claim, we deny his petition for review as meritless.
                                             I.
         Ondo was a “gendarme” 1 in the Cameroonian military and asserts
 that others in his unit committed human rights abuses. He testified that on
 one occasion, a military general asked him how many soldiers were stationed
 with him. Answering honestly, he provided a number much lower than that
 reported by his lieutenant, who had apparently inflated the number to receive
 increased food rations. According to Ondo, the lieutenant retaliated against
 him by assigning him longer guard duty shifts. He also testified that the same
 lieutenant gave orders for Ondo’s cousin to be killed after an unrelated
 altercation. After that, Ondo stated, the lieutenant approached him and said,
 “One is gone and the other will follow soon.” Ondo interpreted this as a
 threat that he would meet the same fate as his cousin.
         An IJ denied Ondo’s application for asylum, withholding of removal,
 and protection under the Convention Against Torture (“CAT”). Ondo
 appealed to the BIA, raising only his claim for asylum and withholding of
 removal. He contended the IJ had erred in denying his application because
 “[b]y practically any definition offered, Respondent has established
 persecution on account of hi[s] being a gendarme officer who was threatened
 for disclosing the corruption of Lieutenant Wonso.” Ondo’s argument
 before the BIA was essentially that the IJ’s opinion was “internally
 inconsistent” because it had found Ondo’s testimony credible but, despite a
 “mountain of evidence,” had disagreed that he was entitled to relief.




         1
           In Cameroon, a gendarme is a member of the military police force. Ondo testified
 that the gendarmes were sent to maintain order in areas of unrest.




                                             2
Case: 20-60178        Document: 00515553257             Page: 3      Date Filed: 09/04/2020




                                      No. 20-60178


         The BIA adopted and affirmed the IJ’s decision. First, it noted that on
 appeal, Ondo did not challenge the denial of his claim under the CAT. It then
 explained that he had failed to show either past persecution or a well-founded
 fear of future persecution. See 8 C.F.R. § 208.13(b); Gjetani v. Barr, 968 F.3d
393, 396 (5th Cir. 2020) (“To establish eligibility for asylum, Gjetani was
 required to demonstrate either past persecution or a well-founded fear of
 future persecution.”). His experiences did not rise to the “extreme” level
 required to be considered persecution. Moreover, Ondo had not
 demonstrated that a protected ground had been or will be “one central
 reason” for any mistreatment, past or future. 2
         Mr. Ondo now petitions for our review of the BIA’s decision. He
 contends that the BIA erred by combining its analyses of past persecution and
 fear of future persecution. He also maintains that he belongs to a particular
 social group of “whistleblowers within the Gendarme force that have
 exposed corruption and protested human rights abuses,” and who thus face
 “persecution.” In addition, he raises for the first time the argument that he
 fears persecution based on imputed political opinion. He asserts that after
 calling attention to the lieutenant’s corrupt behavior, he was labeled as
 having an “anti-government or separatist political opinion.” He also cites his
 testimony that the military sent him a message accusing him of training rebels
 and threatening to execute him on return. Further, Ondo explains that he
 testified to humanitarian organizations about human rights abuses by
 gendarmes, arguing that this “shows that [he] engaged in activities that could
 be perceived as expressions of anti-corruption beliefs.”



         2
           The Immigration and Nationality Act places the burden of proof on the applicant
 to show that she is a refugee, that is, to “establish that race, religion, nationality,
 membership in a particular social group, or political opinion was or will be at least one
 central reason for persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i).




                                            3
Case: 20-60178      Document: 00515553257           Page: 4     Date Filed: 09/04/2020




                                    No. 20-60178


        In response, the Government moves to dismiss the petition for lack of
 jurisdiction on the grounds that Ondo failed to exhaust administrative
 remedies. See 8 U.S.C. § 1252(d)(1) (requiring exhaustion of available
 administrative remedies). In its view, Ondo’s arguments on appeal are
 different from those argued before the BIA, and are therefore unexhausted.
 In the alternative, the Government moves for summary denial. Summary
 disposition “is appropriate if ‘the position of one of the parties is clearly right
 as a matter of law so that there can be no substantial question as to the
 outcome of the case.’” United States v. Arambula, 950 F.3d 909, 909 (5th Cir.
 2020) (quoting Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162) (5th
 Cir. 1969)).
                                         II.
        As a threshold matter, we must determine whether we have
 jurisdiction to review Ondo’s petition. A court “may review a final order of
 removal only if . . . the alien has exhausted all administrative remedies
 available to the alien as of right.” § 1252(d). Because our jurisdiction is
 limited by statute, the failure to exhaust administrative remedies “serves as
 a jurisdictional bar to our consideration of the issue.” Wang v. Ashcroft, 260
F.3d 448, 452 (5th Cir. 2001). The exhaustion requirement applies when a
 petitioner could have raised the issue before the BIA, and the issue was one
 the BIA “has adequate mechanisms to address and remedy.” Omari v.
 Holder, 562 F.3d 314, 318–19 (5th Cir. 2009). While a petitioner must take
 “some affirmative action” to present an issue to the BIA, the arguments
 before the BIA and on appeal need not be identical. Vazquez v. Sessions, 885
F.3d 862, 868 (5th Cir. 2018). The exhaustion requirement does not bar
 “subsequent variations in analysis or changes in the scope of an argument”
 but rather ensures that the petitioner has “presented an issue in some
 concrete way in order to put the BIA on notice of his claim.” Id.




                                         4
Case: 20-60178      Document: 00515553257         Page: 5    Date Filed: 09/04/2020




                                  No. 20-60178


        Ondo’s failure to exhaust administrative remedies precludes our
 review of his claim that he fears future persecution based on imputed political
 opinion. Before the BIA, he maintained that he belonged to a particular social
 group of whistleblowers in the gendarmes who exposed corruption. He did
 not contend that he would be in danger due to a perception that he held an
 anti-government or separatist political opinion. Because Ondo neglected to
 properly raise this argument before the BIA, we cannot consider it on appeal.
 See § 1252(d). Therefore, we dismiss for lack of jurisdiction Ondo’s claim
 based on imputed political opinion.
                                       III.
        Ondo also contends the BIA erred by considering and rejecting his
 claim of past persecution and well-founded fear of future persecution as a
 package, rather than evaluating each separately. The Government answers
 that 8 U.S.C. § 1252(d) bars review of this claim as well because Ondo did
 not raise the claim in a motion to reconsider. “A motion for reconsideration
 is ‘not generally required’ to challenge an error in the BIA’s opinion.” Dale
 v. Holder, 610 F.3d 294, 298 (5th Cir. 2010) (quoting Omari, 562 F.3d at 320).
 “But where the BIA’s decision itself results in a new issue and the BIA has
 an available and adequate means for addressing that issue, a party must first
 bring it to the BIA’s attention through a motion for reconsideration.” Omari,
562 F.3d at 320. For instance, when a petitioner alleged on appeal that the
 BIA impermissibly engaged in factfinding, we determined that this was a new
 issue that “must first be brought to the BIA in a motion for reconsideration.”
Id. By contrast, a petitioner need not file a motion for consideration when he
 asserts that the BIA erred “in regard to the same ground for relief already
 presented to the BIA.” Dale, 610 F.3d at 299.
        We agree with Ondo that § 1252(d) does not preclude our
 consideration of this claim, which is part and parcel of his claim based on




                                        5
Case: 20-60178     Document: 00515553257         Page: 6     Date Filed: 09/04/2020




                                  No. 20-60178


 purported membership in a particular social group. This claim is not a “new
 issue” that was never presented before the BIA, as in Omari. It is closer to
 Dale, where the petitioner on appeal “dispute[d] only the BIA’s answer to
 the issue he previously raised before it.” Id. at 300. Like the petitioner in
 Dale, Ondo’s “ground for relief . . . ha[s] remained logically consistent
 throughout.” Id. He sufficiently presented this claim to the BIA, exhausting
 his administrative remedies.
        Nonetheless, we agree with the Government that summary
 disposition is appropriate. Ondo has waived a crucial component of his claim
 by failing to challenge the BIA’s conclusion that he had not established
 membership in a particular social group. A petitioner who declines to
 challenge the BIA’s conclusion regarding his claim abandons that claim on
 appeal. Sharma v. Holder, 729 F.3d 407, 411 n.1 (5th Cir. 2013) (explaining
 that a petitioner “abandoned his claim for humanitarian asylum by failing to
 raise any challenge to the BIA’s conclusion that he is not entitled to
 humanitarian asylum”). Because he does not contest the BIA’s contrary
 conclusion, Ondo has abandoned his argument that he belongs to a particular
 social group.
        The IJ stated that the group Ondo described might meet the definition
 of a particular social group but determined that Ondo had not shown he was
 a part of such a group. The IJ noted that a whistleblower is someone “who
 seeks to uncover or bring light to corruptive activity,” but Ondo was not
 aware of the corruption when he acted. Instead, “the general . . . asked him a
 question and he gave an honest answer.” The BIA explained it was thus “not
 clear on this record that [Ondo] is a whistle blower who ‘exposed corruption’
 based on a single conversation with a general, or ‘protested’ human rights
 abuses by refusing to participate in military missions.” Rather than
 challenging those adverse determinations, Ondo mischaracterizes the
 opinions, contending that “[t]he IJ recognized that this was a cognizable




                                       6
Case: 20-60178      Document: 00515553257          Page: 7     Date Filed: 09/04/2020




                                   No. 20-60178


 particular social group, and the BIA adopted and affirmed the IJ’s decision.”
 By refusing to acknowledge the BIA’s holding, Ondo has abandoned any
 argument that it was erroneous.
        Because Ondo cannot demonstrate that a protected ground was “one
 central reason” for past or future persecution, he cannot show that he is
 entitled to relief. See Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019)
 (“For both asylum and withholding-of-removal claims . . . an alien must show
 that a protected ground (e.g., membership in a particular social group) was
 ‘at least one central reason for persecuting the applicant.’”) (quoting 8
 U.S.C. § 1158(b)(1)(B)(i)). Accordingly, we will summarily deny his petition
 on that claim.
                                       IV.
        In sum, we DISMISS for lack of jurisdiction Ondo’s claim that he is
 entitled to relief because he faces persecution on the basis of imputed political
 opinion. We otherwise DENY the petition for review. All other pending
 motions are DENIED AS MOOT.




                                        7